Mr. Justice Van Oksdel
delivered the opinion of the Court:
While an attempt was made by defendant to prove that he occupied the apartments at different times as places of residence for himself and family, this proof totally failed, in the *490light not only of defendant’s own testimony on cross-examination, but of the testimony of other witnesses. It is clearly established that defendant rented the apartments unfurnished at the rate of $45 per month each, furnished them, and sublet them at the rate of $65 per month each, and that he, with his family, resided at 1431 Rhode Island avenue, northwest, this city. The question is, therefore, squarely piresented, whether furniture not used by a debtor or his family for their own household purposes, but for commercial purposes, is exempt from execution, to the amount of $300, under the statute.
Exemption statutes of this sort have for their object the protection of the family of the householder. The term “household furniture” has been generally held to refer to furniture in use in the household or place of residence of the debtor, and not furniture used for commercial purposes or as a source of profit. We think the statute clearly implies such interpretation. For example,, it would hardly be contended that a furniture dealer, -entitled to an exemption as a merchant of stock in trade to the value of $200 under 'the statute, would also be entitled to an additional exemptio'n from the same stock of $300. Nor that coal kept for sale by a coal dealer would be exempt as “fuel for three months,” or that groceries on sale in a store are exempt as “provisions for three months’ support.” In New Hampshire it was held that meat kept by a debtor for sale, and not to be consumed as provision for the support of his family, was not exempt from attachment as “provisions.” Bond v. Tucker, 65 N. H. 165, 18 Atl. 653.
In Weed v. Dayton, 40 Conn. 293, under a statute substantially the same as ours, the court, considering its application to furniture belonging to a boarding-house keeper, said: “The statute secures to the debtor and his dependent family the personal use by him and them of such household furniture as is essential to their personal comfort. * * * Mere boarders are not such within the meaning of the statute. Furniture used by them for' a compensation, and useful to the debtor himself only as a means of profit, is not protected from attachment.”
In Heidenheimer Bros. v. Blumenkron, 56 Tex. 308, the *491court, defining the term “all household and kitchen furniture” as used in the Texas statute, said: “The exemption of ‘all household and kitchen furniture’ would not include any other than furniture for the family, such as might be on hand and used by it. Household and kitchen furniture used in hotels and restaurants, beyond that which is used by the family, is not included in the exemption.” This holding was approved in Mueller v. Richardson, 82 Tex. 361, 18 S. W. 693.
Not only was this furniture not exempt under the statute, but it appears that defendant at this time was living with his family in a furnished house. The “household furniture” to which the statute refers was contained in the house occupied by the debtor and his family as a residence. The furniture in question was not kept for the use of the family, but to enable defendant to sublet the apartments at a profit. Such a use does not come within the limitations of the statute. “It nowhere appears that the property in question was ‘kept and used by the debtor and his family’ or ‘kept for’ their use. For aught that appears, the property in question may be a part of the stock of a furniture store, or of a second-hand store, or of a hotel or furnished flats in which his family do not reside.” Fletcher v. Staples, 62 Minn. 471, 64 N. W. 1150.
The judgment is reversed, with costs, and the cause is remanded for further proceedings not inconsistent with this opinion. Reversed and remanded.